Case 4:21-cv-00677-O Document 7 Filed 05/24/21               Page 1 of 12 PageID 292


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Blessed Cajuns, LLC, et al.,

                        Plaintiffs,
                                                  Case No. 4:21-cv-00677-O
 v.

 Isabella Casillas Guzman, et al.,

                        Defendants.


             BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
                  FOR PRELIMINARY INJUNCTION
      Section 5003 of the American Rescue Plan Act of 2021 appropriates $28.6 billion
to create the Restaurant Revitalization Fund, and it authorizes the Small Business
Administration to distribute this money to restaurants that have been harmed by the
COVID-19 pandemic. But the statute requires the Small Business Administration to
“prioritize awarding grants” to businesses owned by women and racial minorities dur-
ing the first 21 days of the program, which began on May 3, 2021, and the SBA’s
website says that it will “only process and fund priority group applicants” during this
21-day window. See Exhibit 1.
      On May 18, 2021, the Small Business Administration issued a press release an-
nouncing that it has already received 303,000 applications for relief, representing over
$69 billion in requested funds. See Exhibit 2. And so far, “nearly 38,000 applicants
have been approved for more than $6 billion.” Id. “Of the overall submitted applica-
tions, 57 percent came from women, veterans, and socially and economically disad-
vantaged business owners.” Id.
      This raises the prospect, and perhaps makes it nearly certain, that the entire $28.6
billion that Congress appropriated will be depleted before restaurants owned by white



brief in support of motion for preliminary injunction                         Page 1 of 12
Case 4:21-cv-00677-O Document 7 Filed 05/24/21            Page 2 of 12 PageID 293



men can even be considered for relief under the program. The Court should issue
immediate injunctive relief to prevent this from happening.

                                      FACTS
    Section 5003 of the American Rescue Plan Act of 2021, Pub. L. No. 117-2, pro-
vides aid to restaurants and restaurant owners that have been harmed by the COVID-
19 pandemic. It appropriates $28.6 billion to create the Restaurant Revitalization
Fund, which is to be administered by the Small Business Administration. The statute
provides that:

       During the initial 21-day period in which the Administrator awards
       grants under this subsection, the Administrator shall prioritize awarding
       grants to eligible entities that are small business concerns owned and
       controlled by women (as defined in section 3(n) of the Small Business
       Act (15 U.S.C. 632(n))), small business concerns owned and controlled
       by veterans (as defined in section 3(q) of such Act (15 U.S.C. 632(q))),
       or socially and economically disadvantaged small business concerns (as
       defined in section 8(a)(4)(A) of the Small Business Act (15 U.S.C.
       637(a)(4)(A))). The Administrator may take such steps as necessary to
       ensure that eligible entities described in this subparagraph have access
       to grant funding under this section after the end of such 21-day period.
American Rescue Plan Act of 2021, Pub. L. No. 117-2 § 5003(c)(3)(A). This com-
pels the SBA Administrator to confer priority upon businesses owned and controlled
by “women,” “veterans,” and “socially and economically disadvantaged small business
concerns.” A “socially disadvantaged individual” is defined by statute to include:

       those who have been subjected to racial or ethnic prejudice or cultural
       bias because of their identity as a member of a group without regard to
       their individual qualities.
15 U.S.C. § 637(a)(5). And the SBA’s regulations presume, without any analysis bear-
ing on its use in the context of the Restaurant Revitalization Fund, that the following
individuals are “socially disadvantaged”:

       Black Americans; Hispanic Americans; Native Americans (Alaska Na-
       tives, Native Hawaiians, or enrolled members of a Federally or State
       recognized Indian Tribe); Asian Pacific Americans (persons with origins



brief in support of motion for preliminary injunction                       Page 2 of 12
Case 4:21-cv-00677-O Document 7 Filed 05/24/21             Page 3 of 12 PageID 294


       from Burma, Thailand, Malaysia, Indonesia, Singapore, Brunei, Japan,
       China (including Hong Kong), Taiwan, Laos, Cambodia (Kampuchea),
       Vietnam, Korea, The Philippines, U.S. Trust Territory of the Pacific Is-
       lands (Republic of Palau), Republic of the Marshall Islands, Federated
       States of Micronesia, the Commonwealth of the Northern Mariana Is-
       lands, Guam, Samoa, Macao, Fiji, Tonga, Kiribati, Tuvalu, or Nauru);
       Subcontinent Asian Americans (persons with origins from India, Paki-
       stan, Bangladesh, Sri Lanka, Bhutan, the Maldives Islands or Nepal);
       and members of other groups designated from time to time by SBA
       according to procedures set forth at paragraph (d) of this section.
13 C.F.R. § 124.103. An “economically disadvantaged individual,” by contrast, is de-
fined by statute to include:

       socially disadvantaged individuals whose ability to compete in the free
       enterprise system has been impaired due to diminished capital and
       credit opportunities as compared to others in the same business area
       who are not socially disadvantaged. In determining the degree of di-
       minished credit and capital opportunities the Administration shall con-
       sider, but not be limited to, the assets and net worth of such socially
       disadvantaged individual. In determining the economic disadvantage of
       an Indian tribe, the Administration shall consider, where available, in-
       formation such as the following: the per capita income of members of
       the tribe excluding judgment awards, the percentage of the local Indian
       population below the poverty level, and the tribe’s access to capital mar-
       kets.
15 U.S.C. § 637(a)(5)(B). The SBA’s website says that it will “only process and fund
priority group applications” during the first 21 days of the program, which began on
May 3, 2021, and it will only process and fund those applications if the applicant “has
self-certified that it meets the eligibility requirements for a small business owned by
women, veterans, or socially and economically disadvantaged individuals.” See Exhibit
1; see also https://bit.ly/3tJ4FrT (last visited on May 24, 2021).
    None of the Plaintiffs in this case fit within any of the preferred categories de-
scribed in section 5003. See Declaration of Jason Smith ¶¶ 4–5, 12; Declaration of
Janice Smith ¶¶ 4–5, 12; Declaration of Eric Nyman ¶¶ 4–5, 12.




brief in support of motion for preliminary injunction                        Page 3 of 12
Case 4:21-cv-00677-O Document 7 Filed 05/24/21              Page 4 of 12 PageID 295



       Mr. and Mrs. Smith are co-owners of Blessed Cajuns, LLC, and their restaurant
was hit hard by the pandemic and lost over $350,000 of gross revenue. See Declaration
of Jason Smith ¶ 7; Declaration of Janice Smith ¶ 7. They filed an application for
relief under the Restaurant Revitalization Fund on May 4, 2021, and are eligible for

relief up to $187,753.17. See Declaration of Jason Smith ¶ 9; Declaration of Janice
Smith ¶ 9. Mr. Nyman is the owner of PSBH LLC, and his restaurant was hit hard by
the pandemic and lost over $800,000 of gross revenue. See Declaration of Eric Nyman
¶ 7.

       On May 18, 2021, the Small Business Administration issued a press release an-
nouncing that it has already received 303,000 applications for relief, representing over
$69 billion in requested funds. See Exhibit 2. And so far, “nearly 38,000 applicants
have been approved for more than $6 billion.” Id. “Of the overall submitted applica-
tions, 57 percent came from women, veterans, and socially and economically disad-
vantaged business owners.” Id.
       The SBA’s announcement of May 18, 2021, raises the prospect that the entire
$28.6 billion that Congress appropriated will be depleted before applications submit-
ted by non-priority applicants are even eligible to be considered. Indeed, it makes it
more than likely that the appropriated funds will be depleted. Plaintiffs and their res-
taurants respectfully seek a preliminary injunction to bring an immediate halt to these
unconstitutional race and sex preferences.

        THE PLAINTIFFS ARE ENTITLED TO A PRELIMINARY
                         INJUNCTION
       To obtain a preliminary injunction, the plaintiffs must show: “(1) a substantial
likelihood of success on the merits, (2) a substantial threat of irreparable injury if the
injunction is not issued, (3) that the threatened injury if the injunction is denied out-
weighs any harm that will result if the injunction is granted, and (4) that the grant of




brief in support of motion for preliminary injunction                         Page 4 of 12
Case 4:21-cv-00677-O Document 7 Filed 05/24/21            Page 5 of 12 PageID 296



an injunction will not disserve the public interest.” Janvey v. Alguire, 647 F.3d 585,
595 (5th Cir. 2011). All four factors support a preliminary injunction.

I.     The Plaintiffs Are Likely To Succeed On The Merits Because The
       Race And Sex Preferences in Section 5003 Are Patently
       Unconstitutional
     Racial classifications are antithetical to the Constitution, as the Supreme Court
has recognized time and time again. See Washington v. Davis, 426 U.S. 229, 239
(1976) (“The central purpose of the Equal Protection Clause of the Fourteenth
Amendment is the prevention of official conduct discriminating on the basis of race.”);
Palmore v. Sidoti, 466 U.S. 429, 432 (1984) (footnote omitted) (“A core purpose of
the Fourteenth Amendment was to do away with all governmentally imposed discrim-
ination based on race.”); see also Bolling v. Sharpe, 347 U.S. 497, 500 (1954) (requir-
ing the federal government to comply with the constitutional prohibition on racial on
the same terms as the states). All government-imposed racial classifications are “pre-
sumptively invalid”1 and “inherently suspect,”2 and they will not be tolerated unless
the government proves that a racial classification is “narrowly tailored” and “furthers
compelling governmental interests.” Johnson v. California, 543 U.S. 499, 505 (2005)
(citation and internal quotation marks omitted).
     Government-imposed sex classifications are also presumptively invalid, and they
will not be sustained unless the government demonstrates an “exceedingly persuasive
justification” for its discriminatory regime. United States v. Virginia, 518 U.S. 515,
531 (1996) (“Parties who seek to defend gender-based government action must
demonstrate an ‘exceedingly persuasive justification’ for that action.” (citation omit-




1. Personnel Administrator of Massachusetts v. Feeney, 442 U.S. 256, 272 (1979).
2. Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 223 (1995) (citation and in-
   ternal quotation marks omitted).


brief in support of motion for preliminary injunction                       Page 5 of 12
Case 4:21-cv-00677-O Document 7 Filed 05/24/21              Page 6 of 12 PageID 297



ted)); J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 152 (1994) (Kennedy, J., concur-
ring in judgment) (“[O]ur case law does reveal a strong presumption that gender
classifications are invalid.”).
    There is no conceivable justification for the race and sex preferences in section

5003 that could satisfy the “strict scrutiny” standard or the “exceedingly persuasive
justification” requirement. The COVID-19 pandemic has harmed restaurants owned
by members of all races and sexes. It has infected nearly 33 million Americans without
regard to their race or sex. And even if there were some unique vulnerabilities to

infection among women or certain racial groups, that would have no effect on the
economic misfortunes that befall a person’s restaurant. Restaurants lost business dur-
ing the pandemic because dine-in options were unavailable or strictly limited, and the
amount of revenue lost had nothing to do with the race or sex of the restaurant owner.
It is not as though white men were getting special dispensations from regulatory au-
thorities to keep their restaurants’ dining area open.
    If the government thinks it can “prioritize” women and racial minorities in an
effort to compensate for past discriminatory actions that have occurred in society gen-
erally, those efforts will be foreclosed by City of Richmond v. J.A. Croson Co., 488 U.S.
469 (1989). Croson emphatically rejected the idea that amorphous claims of past dis-
crimination can justify a present-day racial preference in the distribution of govern-
ment largesse. See id. at 499–506; see also Adarand, 515 U.S. 200 (extending Croson’s
holding to the federal government). The statute contains no findings of past discrim-
ination that are specific enough to warrant remedial preferences in the Restaurant
Revitalization Fund, and the defendants cannot point to any other specific evidence
related to the industry in question that would support such remedial action. See
Croson at 500.
    This is nothing more than a naked discriminatory preference that turns a disaster-
relief program into a politicized spoils system. And in all events, there is no basis in


brief in support of motion for preliminary injunction                        Page 6 of 12
Case 4:21-cv-00677-O Document 7 Filed 05/24/21              Page 7 of 12 PageID 298



reason or evidence to think that precluding white men from obtaining funds from the
Restaurant Revitalization Program will do anything to “remedy” past societal discrim-
ination.

II.     The Plaintiffs Will Suffer               Irreparable     Harm      Absent      A
        Preliminary Injunction
      The plaintiffs will suffer irreparable harm absent a preliminary injunction because
the entire $28.6 billion that Congress appropriated is likely to be depleted before
their applications will be eligible for consideration.

      On May 12, the SBA announced that it had already received more than 147,000
applications from members of the “prioritized” groups — and these prioritized appli-
cations are “requesting a total of $29 billion in relief funds.” Exhibit 3. The SBA is
therefore on track to spend the entire $28.6 billion on these “prioritized” groups
before applications submitted by white men can even be considered. And even if the
SBA does not spend the entire $28.6 billion on these “prioritized” applications, the
remaining pot of money is certain to be greatly reduced when Plaintiffs applications
can finally be considered on May 24, 2021.
      There is no mechanism to “claw back” this money once it is dispensed, and the
defendants’ sovereign immunity makes it impossible for the plaintiffs to recover dam-
ages if these unconstitutional race and sex preferences wind up excluding them from
the Restaurant Revitalization Fund.
      Plaintiffs are suffering additional irreparable harm because they are encountering
race and sex discrimination at the hands of government officials, which inflicts irrep-
arable harm per se. See Am. Civil Liberties Union of Ky. v. McCreary Cnty., Ky., 354
F.3d 438, 445 (6th Cir. 2003), aff’d sub nom., McCreary Cnty., Ky. v. Am. Civil Lib-
erties Union of Ky., 545 U.S. 844 (2005) (“[I]f it is found that a constitutional right
is being threatened or impaired, a finding of irreparable injury is mandated.”). This




brief in support of motion for preliminary injunction                         Page 7 of 12
Case 4:21-cv-00677-O Document 7 Filed 05/24/21                Page 8 of 12 PageID 299



injury cannot be remedied absent a preliminary injunction because the defendants’
sovereign immunity prevents retrospective relief.

III.    The Harm to The Plaintiffs Outweighs Harms That Will Arise If
        a Preliminary Injunction Is Granted
      The harm to the plaintiffs (and others who are being excluded from the Restau-
rant Revitalization Fund on account of their race and sex) outweighs any “harms”
that might arise from the proposed preliminary injunction. At first glance, a fight over
the distribution of government funds may seem like a zero-sum game. A remedy that

prevents harm to the plaintiffs by increasing their chances of obtaining these funds
will inflict an equal and opposite harm on the “prioritized” individuals whose chances
of obtaining those funds is now reduced. But that analysis ignores the additional
harms inflicted by the defendants’ unconstitutional race and sex discrimination.
      A preliminary injunction will not only alleviate the financial harms that are being
inflicted the plaintiffs, it will also eliminate the injury to their constitutional right to
be free from race and sex discrimination at the hands of the government. The “prior-
itized” individuals, by contrast, will be “harmed” if they receive less money from the
Restaurant Revitalization Fund, but they will not encounter or experience any dis-
criminatory treatment if the preliminary injunction is granted. The tips the scales de-
cisively in favor of the plaintiffs.

IV.     A Preliminary Injunction Is In The Public Interest
      The protection of constitutional rights is by definition in the public interest. See
Council of Alternative Political Parties v. Hooks, 121 F.3d 876, 884 (3d Cir. 1997)
(“[T]he public interest clearly favors the protection of constitutional rights.”); Gio-
vani Carandola, Ltd. v. Bason, 303 F.3d 507, 521 (4th Cir. 2002) (“[U]pholding
constitutional rights surely serves the public interest.”); Connection Distributing Co.
v. Reno, 154 F.3d 281, 288 (6th Cir. 1998) (“[I]t is always in the public interest to
prevent violation of a party’s constitutional rights.”). If the Court agrees that the



brief in support of motion for preliminary injunction                           Page 8 of 12
Case 4:21-cv-00677-O Document 7 Filed 05/24/21              Page 9 of 12 PageID 300



plaintiffs are likely to succeed on their claim that the race and sex preferences in sec-
tion 5003 are unconstitutional, then a preliminary injunction will be in the public
interest as well.

V.     The Plaintiffs’ Motion For a Preliminary Injunction Complies
       With Rule 65(a) and Rule 65(c)
     The attached declarations describe the immediate and irreparable injury that will
result in the absence of a preliminary injunction. See Declaration of Jason Smith ¶¶ 6–
7, 9; Declaration of Janice Smith ¶¶ 6–7, 9; Declaration of Eric Nyman ¶¶ 6–7, 9.

Counsel for the defendants has already appeared in this case and will have an oppor-
tunity to respond before the Court rules.
     Finally, it is not necessary to require a bond because the federal government will
not suffer costs or damages from the proposed preliminary injunction. See Fed. R.
Civ. P. 65(c).

                                  CONCLUSION
     The motion for a preliminary injunction should be granted.

                                            Respectfully submitted.

                                             /s/ Jonathan F. Mitchell
 Gene P. Hamilton                           Jonathan F. Mitchell
 Virginia Bar No. 80434                     Texas Bar No. 24075463
 Vice-President and General Counsel         Mitchell Law PLLC
 America First Legal Foundation             111 Congress Avenue, Suite 400
 300 Independence Avenue SE                 Austin, Texas 78701
 Washington, DC 20003                       (512) 686-3940 (phone)
 (202) 964-3721                             (512) 686-3941 (fax)
 gene.hamilton@aflegal.org                  jonathan@mitchell.law

 Charles W. Fillmore                        Robert Henneke
 H. Dustin Fillmore                         Texas Bar No. 24046058
 The Fillmore Law Firm, L.L.P.              Texas Public Policy Foundation
 201 Main Street, Suite 801                 901 Congress Avenue
 Fort Worth, Texas 76102                    Austin, Texas 78735
 (817) 332-2351 (phone)                     (512) 472-2700 (phone)
 (817) 870-1859 (fax)                       rhenneke@texaspolicy.com



brief in support of motion for preliminary injunction                        Page 9 of 12
Case 4:21-cv-00677-O Document 7 Filed 05/24/21           Page 10 of 12 PageID 301


 chad@fillmorefirm.com
 dusty@fillmorefirm.com
                                         Counsel for Plaintiffs and
 Dated: May 24, 2021                     the Proposed Class




 brief in support of motion for preliminary injunction                Page 10 of 12
Case 4:21-cv-00677-O Document 7 Filed 05/24/21           Page 11 of 12 PageID 302


                     CERTIFICATE OF CONFERENCE
     I certify that I e-mailed Christopher D. Dodge, counsel for the defendants, at

 8:57 p.m. pacific time on May 23, 2021, to ask his position on the motion, but I had
 not yet heard back from him at the time we filed.



                                            /s/ Jonathan F. Mitchell
                                           Jonathan F. Mitchell
                                           Counsel for Plaintiffs and
                                           the Proposed Class




 brief in support of motion for preliminary injunction                   Page 11 of 12
Case 4:21-cv-00677-O Document 7 Filed 05/24/21           Page 12 of 12 PageID 303


                          CERTIFICATE OF SERVICE
     I certify that on May 24, 2021, I served this document through CM/ECF upon:

 Christopher D. Dodge
 United States Department of Justice
 Civil Division, Federal Programs Branch
 1100 L Street, NW
 Washington, DC 20005
 (202) 598-5571
 christopher.d.dodge@usdoj.gov

 Counsel for Defendants



                                            /s/ Jonathan F. Mitchell
                                           Jonathan F. Mitchell
                                           Counsel for Plaintiffs and
                                           the Proposed Class




 brief in support of motion for preliminary injunction                  Page 12 of 12
